           Case 1:18-cv-02185-LJL Document 337 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                 4/12/2021
                                                                       :
EASTERN PROFIT CORPORATION LIMITED,                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     18-cv-2185 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
STRATEGIC VISION US LLC,                                               :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Court has discretion over the order and mode of the presentation of evidence in this

bench trial. Plaintiff Eastern has proposed an order of witnesses on the understanding that each

witness called by Eastern will be permitted to testify beyond the scope of Eastern’s direct

examination so that no witness has to be recalled. That procedure is sensible given (1) that this

is a bench trial; and (2) the interest in mitigating the risk of exposure to COVID-19.

Defendant-Counterclaimant Strategic agrees with the order and agrees that each witness should

only be called once with the exception that it would like to be able to recall the first two

witnesses on Eastern’s list (Wallop and Waller) as the last two witnesses at the end of the trial.

        The Court adopts Eastern’s order of witnesses and denies Strategic’s request to call

Wallop and Waller at the end of the case. Strategic can renew its application at the end of

testimony for all witnesses in court on a showing of good cause. The Court will review the

deposition testimony in chambers.

        Thus, trial beginning on April 19, 2021 will be limited to opening statements and the

testimony of the five live witnesses. The Court will hear closing arguments limited to one hour
         Case 1:18-cv-02185-LJL Document 337 Filed 04/12/21 Page 2 of 2




for each side (Eastern going first) on April 30, 2021 at 1:00 p.m. Such proceeding shall take

place remotely.


       SO ORDERED.


Dated: April 12, 2021                               __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                2
